      Case 2:19-cv-00390-TOR      ECF No. 41   filed 07/07/20   PageID.393 Page 1 of 3




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    ISAAC GORDON, individually and
      on behalf of all those similarly            NO. 2:19-CV-0390-TOR
 8    situated,
                                                  ORDER DENYING ROBINHOOD
 9                              Plaintiff,        FINANCIAL LLC’S MOTION FOR
                                                  RECONSIDERATION
10           v.

11    ROBINHOOD FINANCIAL LLC, a
      Delaware limited liability company,
12
                                Defendant.
13

14         BEFORE THE COURT is Defendant Robinhood Financial LLC’s Motion

15   for Reconsideration. ECF No. 37. The Court has determined that this matter

16   would be submitted for consideration without oral argument. The Court has

17   reviewed the record and files herein, and is fully informed. For the reasons

18   discussed below, the Motion for Reconsideration is denied.

19

20


        ORDER DENYING ROBINHOOD FINANCIAL LLC’S MOTION FOR
        RECONSIDERATION ~ 1
       Case 2:19-cv-00390-TOR      ECF No. 41    filed 07/07/20   PageID.394 Page 2 of 3




 1                                      DISCUSSION

 2      A. Reconsideration Standard

 3         Motions for reconsideration are generally disfavored. “Reconsideration is

 4   appropriate if the district court (1) is presented with newly discovered evidence, (2)

 5   committed clear error or the initial decision was manifestly unjust, or (3) if there is

 6   an intervening change in controlling law.” Sch. Dist. No. 1J, Multnomah Cty., Or.

 7   v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); United Nat. Ins. Co. v.

 8   Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009). “There may also be

 9   other, highly unusual, circumstances warranting reconsideration.” Sch. Dist. No.

10   1J, 5 F.3d at 1263.

11      B. Denial of Motion for Order of Dismissal

12         In denying Defendant’s Motion to Dismiss, the Court reasoned that

13   “Plaintiff’s statement of facts in the First Amended Complaint provided a series of

14   allegations, redundantly and alternatively alleging that Defendant formulated the

15   processes and procedures of the RAF program by which it either initiated or

16   substantially assisted in the transmission of its commercial messages to its

17   customers (subscribers) or “third party intermediaries,” and for which it

18   encouraged its customers to forward to others through the promise of remuneration

19   in the form of free stock.” ECF No. 36 at 6. The Court held that “[i]n essence,

20   Plaintiff alleges that Defendant paid its customers to distribute its commercial


        ORDER DENYING ROBINHOOD FINANCIAL LLC’S MOTION FOR
        RECONSIDERATION ~ 2
       Case 2:19-cv-00390-TOR        ECF No. 41    filed 07/07/20   PageID.395 Page 3 of 3




 1   message to friends and family using the electronic mail message system, and this is

 2   alleged to have violated CEMA and consequently be a violation of the CPA.” Id.

 3   The Court concluded that “[a]t this stage of the proceeding, Plaintiff alleges

 4   sufficient factual matter, accepted as true, to state a claim to relief that is plausible

 5   on its face.” Id. at 7 (quotations and citation omitted.

 6          Defendant’s motion for reconsideration quibbles with the definitions of

 7   “initiate” and “assist the transmission” by citing to a whole host of unpublished

 8   opinions that are not binding precedent. Even if they were persuasive precedent,

 9   their fact patterns do not match Plaintiff’s allegations, which are accepted as true at

10   this stage of the proceeding.

11          The Court finds no basis for reconsideration of its determination that

12   Plaintiff has stated a claim for relief that is plausible on its face.

13   ACCORDINGLY, IT IS HEREBY ORDERED:

14          Defendant’s Motion for Reconsideration, ECF No. 37, is DENIED.

15          The District Court Executive is directed to enter this Order and furnish

16   copies to counsel.

17          DATED July 7, 2020.

18

19                                     THOMAS O. RICE
                                Chief United States District Judge
20


        ORDER DENYING ROBINHOOD FINANCIAL LLC’S MOTION FOR
        RECONSIDERATION ~ 3
